PER CURIAM.
There being no finding of fact, as contemplated by our rule 34 (2), we cannot find in the record any issue of law for our consideration. See Re Novo Pathic Co. (C. C. A. 6) 14 F.(2d) 955, Oct. 16, 1926.
The case illustrates the necessity for insisting upon findings under this rule. It is a petition for a “turnover” order. The evidence of an accountant for the trustee is said to show a shortage; the accountant for the bankrupts shows a loss from sales below costs. This loss is claimed to be'a complete explanation for the shortage, and thus to leave no legal basis for the referee’s conclusion that the bankrupt was keeping property back from the trustee. This depends upon whether the trustee’s accountant’s finding related to property which had not been sold at all, and so must be on hand. Upon this question there is nothing in the record to compel a negative answer, even if we might go to the referee’s certificate for findings.
Petition dismissed.